Title: Abigail Adams to John Thaxter, 17 June 1782
From: Adams, Abigail
To: Thaxter, John


     
      My dear Sir
      
       June 17, 1782
      
     
     I had no intention that the Fire Brand should sail without my replying to your repeated kind favours; I have been happy in receiving several Letters from You; the intrinsick value of which lead me most pathetically to mourn the loss of those which have failed.
     The time which I meant to have appropriated in writing to you, was most melancholy employed in attending the sick and I feared dying Bed of our dear and worthy Friend Mr. Cranch who was seized with a repeated Sickness, before he had recoverd his Strength from a former illness—by which means the vessel sailed without a line to testify the sense I had of your goodness. It will greatly aflict you I know to hear, that this worthy Friend of ours, is in so great a decline as to Baffel the Art of the physicians, and to have the most allarming Symptoms of a speedy dissolution. Your sympathetick Heart will enter into the Distresses of a family for whom you have ever entertaind an affectionate Regard. They are great indeed. Heaven support them through them all.
     
     
      
       
        “When Heaven would kindly set us freeAnd Earths enchantments endIt takes the most Effectual wayAnd robs us of our Friends.”
       
      
     
     I hope my dear Sir that your situation is more agreable by this time, and that your residence is at the Hague rather than in Amsterdam. But you sigh for America. You had better become a Captive in America, than an American Captive in any of the British dominions. A British prison has many horrors, their tender mercies are cruelties. The advantages to be derived by a return, in the present State of things will hardly compensate the risk. The young Gentlemen of the present day scarcly know what to do with themselves. Trade is so hazardous having no protection, and Money so scarce that there is little encouragement in that Branch. Our Staple, our fishery, we possess not, and we have no other. Divinity, you know what encouragement that meets with, and have no appetite to become a preacher. Phisick, that swarms—we have been Blessed with a large portion of Health throughout the State, and have had but small employ for the faculty. Law, upon that you fix your Eye. Some get Bread, some have made fortunes, but that time is passed away with the destruction of our Navy. But methinks I hear you say, I am spending the best of my days, I am advanceing towards 30, I could wish to settle down in my own Country in some reputable Buisness, this I shall have to do when ever I return. How can I connect myself untill this is done, and a Batchelor I do not wish to live. All the dear Girls for whom I have a Friendship will get married—even my fair American does not know how highly I value her.—Softly Sir, and I will tell you for your consolation, not one of all the number for whom you have particularly expressd a regard, have the least present prospect of being united—even your Sally is far distant from the Alter, and the triumvirate of Betsys are yet single, the solitary Hannah has lost her Grandmamma and Aunt, her cousin is gone to Barbados, and she still wears the appearence of a young Nun. The widowed Betsy is a widow still.
     Matrimony is not in vogue here. We have Ladies, but not a gentleman in the whole Town, and the young Gentlemen of the present day, are not intirely to the taste of those Ladies who value a virtuous Character. Licentiousness and freedom of Manners are predominate. Rosseau observes, that the manner of thinking among Men in a great measure depends upon the taste of the Ladies. If this is true, the manners of the present day are no complement upon the fair Sex. The Manners of the two Sexes, I believe keep pace with each other; and in proportion as the Men grow regardless of character, the women neglect the Duties of their Sex. Of how much importance then are Manners to a young Esquire. Tis Luxery my dear Sir which ruins and depraves our Manners. We are ready imitators of the Nations with which we are connected, and it is much to be feared if the days of American simplicity and virtue are not already passed.
     Fordyce, to whom our Sex are much indebted for the justice he has done them, observes that the company of virtuous and well bred women is the best School for Learning the most proper demeanor, the easiest turn of thought and expression and right habits of the best kind, that the most honorable the most Moral the most conscientious Men, are in general those who have the greatest regard for women of reputation and talents.
     I have nothing new to write you of the political kind, but what will be old e’er it reaches you.
     We mourn the naval defeat of our Allies, and dispise the offers of the British Cabinet. Infamy and disgrace be their portion and the inheritance of their childrens children.—I fear the fate of this Letter. Scarcly any thing can pass we are so infested with British cruizers.
     
      Should it find its way to you receive it with the affectionate Regard and Sisterly Love of
      Portia
     
    